 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennecott Copper Corporation,Nevada Mines DivisionandInternational Association of Machinists,Local Lodge No. 279,PetitionerKennecott Copper Corporation,Nevada Mines DivisionandInternationalUnion of Mine, Mill and Smelter Workers,Locals Nos.124 and 233, Petitioner.Cases Nos. R-3372, R-5381,.and R-5389.November 21, 1958DECISION CLARIFYING CERTIFICATION OFREPRESENTATIVESOn February 17, 1942, the National Labor Relations Board issueditsDecision and Direction of Election 1 in Case No. R-3372.Pur-suant to the Direction of Election, a representation election by secretballot was conducted on March 4 and 5, 1942, under the direction andsupervision of the Regional Director for the Twentieth Region amongthe employees in a unit described as "all employees of Nevada Consoli-dated Copper Corporation, McGill, Nevada,2 engaged in machinists'work at its mines at Ruth, Nevada, and at its mill and smelter at Mc-Gill, Nevada, including machinist subforemen, machinists, repairmen,repair subforemen, the McGill welders, handymen, machinist appren-tices,machinist helpers, shop helpers, car repairmen, and garage em-ployees, but excluding foremen having the authority to employ anddischarge, the Ruth welders, the welder subforemen, and `swing' help-ers." As a result of this election, the Regional Director on March 23,.1942, certified the International Association of Machinists, Local 279,AFL (herein called JAM) as bargaining representative for the unitdescribed above.On August 7 and 21, 1943, respectively, the National Labor Rela-tions Board issued a Decision, Direction of Elections, and Order and aSupplemental Decision and Order in Cases Nos. 5381 and 5382.1Pur-suant to the Direction of Elections, representation elections by secretballot were conducted on September 2 and 3, 1943, under the directionand supervision of the Regional Director for the Twentieth Regionamong several groups of the Company's employees. The results of theelections reveal that the voting groups comprised of painters, carpen-ters, boilermakers, electricians, and plumbers voted to be representedby their own craft unions while the voting groups comprised of watch-men, bricklayers, steelworkers, truckdrivers and warehousemen, cooksand waitresses, engineers, and production and maintenance employees138 NLRB 1346.2 Since the certification issued in Case No. 3372,the name of the Employer has beenchanged from Nevada Consolidated Copper Corporation.The correct name is reflectedin the case heading.3 51 NLRB 1140; 52 NLRB 42.122 NLRB No. 33. KENNECOTT COPPER CORPORATION199selected the International Union of Mine, Mill and Smelter Workers,Locals 124 and 233 (herein called Mine-Mill).As a result of theseelections, the Regional Director on October 14, 1943, certified Mine-Mill as bargaining representative of these employees, including a unitdescribed as "the remaining production, construction, and main-tenance employees, including hourly paid samplers, but excludingexecutives, superintendents, general foremen, assistant general fore-men, foremen, subforemen, assistant drill foremen, general powderforemen, assistant powder foremen, shift bosses, shaft bosses, stopeand level bosses, mucker bosses, technical and professional employees,gas chemist assistants, dairy employees, dairy field employees, clericalemployees, commissary clerks, salaried samplers, Harry Haaser, F. M.Cork, employees in the watchmen's unit, employees for whom Interna-tional Association of Machinists, Local No. 279, is the certified collec-tive bargaining representative, employees covered by the contractsbetween Brotherhood of Locomotive Engineers and Switchmen'sUnion of North America, and the Company, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recom-mend such action, employed by Kennecott Copper Corporation,Nevada Mines Division, McGill and Ruth, Nevada. . . ."At the time the Board certified the IAM and Mine-Mill, the Inter-venors in this proceeding, in 1942 and 1943, the Company garage waslocated at the old Ruth townsite and was used for servicing cars, trucks,caterpillars, and graders.In 1952 the garage was moved to theCopper Flat area where the same type of equipment was serviced.In 1955 the Veterans' garage was placed in operation for servicingdiesel equipment, and in 1958 the garage at Copper Flat was moved tothe Kimberly shops.At the present time, the Veterans' garage serv-ices diesel equipment, while the gasoline driven equipment is servicedat the Kimberly shops.The diesel equipment serviced at the Veterans'garage includes 48 haulage trucks, 9 tractors, 5 graders, 1 loader, 3dozers, and 8 drills; the gasoline equipment serviced at the Kimberlyshops consists of 81 pieces including pickup trucks, dump trucks, fueltrucks, water trucks, compressor trucks, and automobiles.At the Veterans' garage, the majority of the diesel equipment isserviced by 15 employees who were formerly handymen. The re-mainder of the diesel equipment is serviced by mechanics and machin-ists.The gasoline driven equipment is serviced by two employees, onefield lubrication man and one helper.On July 7, 1956, the Employer entered into a collective-bargainingagreement with the IAM; by a memorandum dated March 6, 1958, theparties agreed to the elimination of certain existing job classificationsand the establishment of certain new job classifications in the Em-ployer's mines plant maintenance department at Ruth, Nevada, where- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the "handyman" classification was supplanted-by new classificationsincluding "field lubrication men" whose duties include the lubrication,servicing, and fueling of gasoline and diesel field equipment. In1958,Mine-Mill filed a grievance alleging that the Employer wasavoiding or circumventing the Mine-Mill certification by having em-ployees classified as lubrication men in the IAM unit performing greas-ing and oiling work at Ruth.This grievance was not resolved through.the steps in the grievance procedure and Mine-Mill certified the disputefor arbitration.IAM opposed such arbitration on the grounds that,as IAM's National Labor Relations Board certification included allgarage employees, any action of this kind would constitute an infringe-ment upon the decision of the National Labor Relations Board.TheEmployer, on July 8, 1958, filed a motion for clarification of certifica-tion in which "the Employer urges that the National Labor Relations.Board either (a) issue an order to show cause as to why the 1942certification of the IAM should not be amended or clarified to includethe job classification lubrication men or (b) conduct a hearing todetermine the proper unit placement of the lubrication men so that thecertification of either Mine-Mill or the IAM can be clarified to includethe job classification lubrication men."On July 28, 1958, Mine-Millfiled a motion in support of the Employer's request for hearing.OnAugust 4, 1958, the IAM filed a memorandum in which it did not op-pose the Employer's request for hearing provided such hearing is withrespect to the classification "lubrication men" only.On August 18,1958, the Board issued an order directing that the Regional Directorfor the Twentieth Region hold a hearing to resolve the issues raised bythe Employer's motion for clarification of certification.On September 11, 1958, in accordance with the above order, a hear-ing was held before Albert Schneider, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.The record shows an unbroken bargaining history between the Em-ployer and both IAM and Mine-Mill since the Board certificationswere issued in 1942 and 1943, respectively.Since 1949 the duties setforth to be performed by the new "lubrication man" classification havebeen performed by the handymen included under the IAM certifica-tion in. 38 NLRB 1346; 15 of the group have lockers in the Veterans'Shop along with the mechanics while 1 works in the Kimberly shop;these 15 have been reporting to the Master Mechanic in charge of themechanics in the Veterans' Shop at the beginning and end of theirshifts; all 16 are supervised by a foreman who reports directly to theplant superintendent at present because of a companywide lubricationstandardization program in progress.However, upon completion ofthis program, he will report to the maintenance foreman who alsosupervises the mechanics. SYLVANIA ELECTRIC PRODUCTS, INC.201In view of the foregoing, and particularly in view of the fact thatthese lubrication duties have been performed by handymen since 1949;that the handymen have been supervised by the maintenance foremanwho has charge of the mechanics at the Veterans' Shop; that thesehandymen have worked the same hours and shared the same locker areaas the mechanics; and that handymen performing these duties havebeen allowed to progress toy mechanic apprentice and eventually be-come mechanics, we conclude that upon the basis of the entire recordthe Board certification in 38 NLRB 1846 should include theclassifica-tion "lubrication men."Accordingly, we therebyamendthe certifica.tion to include lubrication men in the unit described in the originalcertification. ,MEniBERs Rol oERs and FANNING took no part in the consideration ofthe above Decision Clarifying Certification of Representatives.Sylvania Electric Products,Inc.andDistrict Lodge 131,Inter-nationalAssociation ofMachinists,AFL-CIO,Petitioner.Case No. 18-RC-3653.November 21, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ray C. Jenkins, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :-1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization claims to represent certain employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees at the Employer'sBurlington, Iowa, plant, including cafeteria employees and groupleaders; but excluding executives, monitors and all other supervisors1 The InternationalUnionof Electrical,Radio,and Machine Workers,AFL-CIO, waspermittedto intervenein this proceeding.122 NLRB No. 35.